Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous made 112 rejections have been withdrawn in view of the amendments. 
The previous made 102 rejection is moot in view of newly found art necessitated by Applicant’s amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansen US 2017/0179759 in view of Pulikanti et al. US 2018/0145538 and Welches et al. US 2004/0084965.

Johansen teaches:
1. (Currently Amended) A resiliency energy distribution system comprising: 
a voltage connection (111, FIG1) configured to supply energy from an AC voltage supply branch to an AC medium voltage bus for end-user equipment ; 
a resiliency block comprising: 

a first voltage converter (108) configured to couple the AC voltage supply branch with the DC bus; and 
a second voltage converter (110) configured to couple the medium voltage connection with the DC bus; 
wherein the voltage connection is in parallel with the resiliency block (see FIG1).  

Johansen fails to teach:
Wherein the voltage [of the system] is a medium voltage; and
Wherein said DC source is a supercapacitor. 

Pulikanti teaches a resiliency energy distribution system (eg. UPS) wherein the voltage of the system is a medium voltage (see Abstract). It would have been obvious to one of ordinary skill in the art to provide said medium voltage as taught by Pulikanti into the system of Johansen of which is silent in regard to the voltage with the motivation to provide a known and desirable voltage/power level to the intended load. 
Welches teaches a resiliency energy distribution system (eg. UPS) wherein the DC source is a supercapacitor (see Para. 78, noting teaching of interchangeable batteries/supercapacitors). It would have bene obvious to one of ordinary skill in the art to replace said batteries of Johansen with supercapacitors with the motivation to realize said superior storage qualities of supercapacitors. 



2. The resiliency energy distribution system of claim 1, wherein the medium voltage connection is configured to operate between 12 kilovolts (kVAC) and 69kVAC.  
3. The resiliency energy distribution system of claim 1, wherein the DC bus is configured to operate between 1kVDC and 7.5kVDC.  
The limitation of said specific medium voltage values is a mere matter of design choice because one of ordinary skill in the art would have found said claimed feature to have been obvious because/since said specific voltage values are within the expected “medium voltage” range as taught by Pulikanti. Therefore, it would have been obvious to one of ordinary skill in the art to provide said specific voltage ranges to realize said “medium voltage” system as taught by Johansen/Pulikanti.

4. The resiliency energy distribution system of claim 1, wherein the resiliency block is configured to supply a range of energy (read on by range of online/sag regulation to full offline backup power, see para. 30-32)  via the DC bus to the end-user equipment.  

5. The resiliency energy distribution system of claim 1, wherein the resiliency block  is configured to supply 10% or less (read on by said “sag” regulation, see para. 26 and 30-31) of the energy via the DC bus to the end-user equipment when the medium voltage supply branch is energized.  



Johansen in view of Welches teaches a UPS system comprising a supercapacitor DC backup source however fails to teach the amount of power delivered (ie. size of said supercapacitor):
7. The resiliency energy distribution system of claim 1, wherein the resiliency block  is configured to deliver 60MVA via the DC bus.
	It would have been an obvious matter of design choice to size said DC source to deliver 60MVA since such a modification would have involved a mere change in size of a component and change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Johansen further teaches:
21. The resiliency energy distribution system of claim 1, wherein one or more of the supercapacitor assembly, the first medium voltage converter, and the second medium voltage converter are configured to smooth a perturbation affecting one or more of frequency, voltage, power factor, in-rush current, and synchronization of the energy associated with the end-user equipment (see ie. sag, para. 26).  


22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansen US 2017/0179759 in view of Pulikanti et al. US 2018/0145538 and Welches et al. US 2004/0084965 and Al-Atat et al. US 2015/0176607.

Johansen fails to teach:
22. The resiliency energy distribution system of claim 1, wherein the supercapacitor assembly is configured to firm up the energy flowing through the AC to DC to AC conversion to supply the energy to the end-user equipment for a short term while another power source ramps up and begins to supply energy to the end-user equipment.
	Al-Atat teaches wherein a supercapacitor assembly (216, FIG2) is configured to firm up the energy flowing through the AC to DC to AC conversion to supply the energy to the end-user equipment for a short term while another power source (220) ramps up and begins to supply energy to the end-user equipment (see para. 30).
	It would have been obvious to one of ordinary skill in the art to provide said additiponal ramping power source as taught by Al-Atat into the system of Johansen with the motivation to provide a more reliable and longer lasting UPS system. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on Mon-Fri 0900-18:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836